C O U R T                            O F             A P P E A L S                   O F         T E N N E S S E E

                                                                                                                    A T         K N O X V I L L E                                              FILED
                                                                                                                                                                                                       June 2, 1998

                                                                                                                                                                                             Cecil Crowson, Jr.
                                                                                                                                                                                               Appellate C ourt Clerk
R A Y M O N D                M I T C H E L L                                                                                            )           H A W K I N S C O U N T Y
                                                                                                                                        )           0 3 A 0 1 - 9 7 0 9 - C H - 0 0 3 9 4
P. l a i n t i f f / C o u n t e r -                                                                                    )
                 D e f e n d a n t / A p p e l l a n t                                                                                  )
                                                                                                                                        )
                                                                                                                                        )
                 v .                                                                                                                     )          H O N . T H O M A S                    R .         F R I E R S O N ,
                                                                                                                                         )          C H A N C E L L O R
                                                                                                                                         )
C A M E L O T U T I L I T Y D I S T R I C T                                                                                              )
F O R H A W K I N S C O U N T Y , T E N N E S S E E                                                                                      )
                                                                                                                                         )
                 D e f e n d a n t / C o u n t e r -                                                                                      )
                 P l a i n t i f f / A p p e l l e e                                                                                      )          A F F I R M E D               A N D         R E M A N D E D




    C .      C H R I S T O P H E R              R A I N E S ,                                    J R . ,                  O F        M T .          C A R M E L            F O R       A P P E L L A N T

    J A M E S          O .     P H I L L I P S ,                       I I I ,                       O F             R O G E R S V I L L E                         F O R     A P P E L L E E




                                                                                                                O         P      I      N      I       O     N




                                                                                                                                                                                           G o d d a r d ,          P . J .




                                 P l a i n t i f f                        R a y m o n d                                   M i t c h e l l                  s u e s         D e f e n d a n t               C a m e l o t

U t i l i t y                D i s t r i c t             o f              H a w k i n s                                   C o u n t y ,                T e n n e s s e e .                       H e      a l l e g e s    t h a t
                                                                                                                                                                  1
C a m e l o t ,                i n   a c q u i r i n g                                  a             q u i t                 c l a i m             d e e d           f r o m         h i m            c o n v e y i n g      t w o



                 1
                             A t      t h e        t i    m     e          t    h e                 q u        i t c l a i            m d e        e d w a s e x e c u t               e d M     r . M i t c h e l l o w n e d
1     /    6 i n t e r e s t i n          t h   e    p    r     o      p e        r t       y         a       n d E d w a              r d W        a t s o n t h e o t h            e r 5        / 6 .   T h e q u i t c l a i m
d     e    e d M r . M i t c h e      l l        s i g      n      e     d     w a              s a            l s o s i g            n e d        b y M r . W a t s o n              , w h        o i s n o t a p a r t y t o
t     h   i s s u i t a n d ,          a p p    a r e      n      t     l y       ,              d o e        s n o t c              o n t e         s t t h e v a l i d i           t y o        f t h e q u i t c l a i m
d     e    e d t r a n s f e r r i      n g     h i s           i      n t       e r             e s t    .
t r a c t s              o f          l a n d ,          o n e      t h a t        c o n t a i n s                a n         a r t e s i a n                           w e l l           a n d           t h e         o t h e r

e q u i p m e n t                     i n       c o n n e c t i o n             w i t h         d i s t r i b u t i o n                          o f                  w a t e r          t o        t h e

a d j a c e n t                     a r e a .            H e      c o n t e n d s           t h a t          a s        a         c o n s i d e r a t i o n                                    f o r        t h e             q u i t

c l a i m            d e e d ,                J o h n       V a l e t t a ,           P r e s i d e n t                 o f        C a m e l o t ,                             r e p r e s e n t e d                          t o

h i m     t h a t                   C a m e l o t           w o u l d         p r o v i d e         w a t e r                 t a p s             f o r                 t w o       o f           h i s           l o t s

f r e e     o f                 c h a r g e            a n d ,       u p o n       a c q u i s i t i o n                    o f         a n             a l t e r n a t e                         w a t e r

s o u r c e ,                   w o u l d          r e - c o n v e y            t h e       q u i t c l a i m e d                       l o t s                       t o      h i m .



                                      T h e        T r i a l        C o u r t        f o u n d            a d v e r s e l y                      t o                  M r .      M i t c h e l l                      a n d         h e

a p p e a l s ,                     r a i s i n g           t h e        f o l l o w i n g              t h r e e             i s s u e s :



              1   .                   D        i d t     h e C h a          n c e r y C      o u r t            e r r         i n        r e     q       u       i     r i n g t h e
              P    l     a       i n t        i f f    t o p r o         v e b y c          l e a r            a n d          c o n       v i      n       c      i     n g e v i d e n c e
              t   h      a       t J          o h n       V a l e t t      a , c h i e       f o f f           i c e r           o f        D     e       f     e      n d a n t , m a d e                        a
              p     r     o       m i s        e t o        p r o v i     d e w a t e        r t a p             s a n        d a            w      a   t      e       r l i n e t o
              P    l     a      i n t       i f f       i n t h e             f u t u r e      a s a         n i n          d u c        e m      e     n       t         o r
              c   o      n       s i d       e r a t     i o n f o       r t h e e          x e c u t         i o n          o f        h i      s             d      e e d ?

              2 .        A s s u m i n g I s s u e N o . 1 i s r e s o l v e d i n t h e
              a f f i r m a t i v e , d o e s f a i l u r e o f t h e p r o m i s e d c o n s i d e r a t i o n
              a m o u n t t o f r a u d s o a s t o r e q u i r e r e c i s i o n o f t h e d e e d ?

              3    .                  M      u s t t h e d           e e d f       r o m P l a i             n    t i f f t o D e f e                                   n d    a n t b e
              r    e      f o r         m   e d t o p r o            v i d e        f o r r e v e            r     s i o n o f t h e                                     l a    n d t o
              P      l     a i n      t     i f f a t a n            y p o i         n t o f t i              m   e i n t h e f u t                                      u r    e , a n d ,                     i f
              s    o     , u          p     o n w h a t c            o n d i t     i o n s w o u             l    d t h e r e v e r s                                   i o    n t a k e
              p     l    a c e         ?



                                      A s        t o     t h e       f i r s t       i s s u e ,             t h e          T r i a l                   C o u r t                d i d           m a k e

r e f e r e n c e                     i n        h i s      m e m o r a n d u m             o p i n i o n               t o        c l e a r                          a n d       c o n v i n c i n g

e v i d e n c e                     w h e n        a d d r e s s i n g             t h e        q u e s t i o n                 o f          w h e t h e r                       C a m e l o t                    w a s

g u i l t y                   o f         f r a u d .            H o w e v e r ,          i t     i s        c l e a r                t o           u s               t h a t           t h e          s t a n d a r d

t h a t     h e                 a p p l i e d            w a s       a     p r e p o n d e r a n c e                    o f           t h e             e v i d e n c e                     a s           t o         t h e

q u e s t i o n                     o f       f a i l u r e          o f      c o n s i d e r a t i o n .                             M o r e o v e r ,                           i n          r e v i e w i n g                    t h e




                                                                                                         2
r e c o r d           d e       n o v o                 a n d             a p p l y i n g                 t h e            p r e p o n d e r a n c e                              o f         e v i d e n c e

s t a n d a r d ,               w e          f i n d                t h a t             t h e         e v i d e n c e                  p r e p o n d e r a t e s                                    a g a i n s t              M r .

M i t c h e l l ' s                 c o n t e n t i o n s                               r e l a t i v e                t o           p r o m i s e s                      m a d e             b y           M r .       V a l e t t a

r e l a t i v e               t o        t h e            w a t e r                 t a p s           a n d ,          c o n s e q u e n t l y ,                                  t h e             T r i a l           C o u r t

a c t e d         p r o p e r l y                       i n         d i s m i s s i n g                        h i s         c o m p l a i n t .



                                O u r              d i s p o s i t i o n                          o f          i s s u e             o n e           r e n d e r s                  i s s u e                 t w o       m o o t .



                                A p r o p o s                       o f           i s s u e             t h r e e ,            t h e           T r i a l                  C o u r t                 f o u n d ,           a n d         h i s

f i n d i n g           i s         s u p p o r t e d                         b y         t h e          m i n u t e s                 o f       t h e                  b o a r d             o f          C a m e l o t ,             t h a t

i t s      P r e s i d e n t                       a g r e e d                t h a t             i n          t h e         e v e n t               C a m e l o t                  " a b a n d o n e d                        o r     d i d

n o t       n e e d           t h e          p r o p e r t y "                          t h e         t i t l e              t o        t h e              p r o p e r t y                     w o u l d              r e v e r t            t o

M r .      M i t c h e l l .                            I t         i s       c l e a r             t h a t            t h i s               w a s          a         c o n d i t i o n                       o f      t h e

t r a n s f e r               a n d          a          r i g h t                 t o     w h i c h              M r .         M i t c h e l l                          w a s       e n t i t l e d .

A c c o r d i n g l y ,                      M r .                M i t c h e l l               m a y            r e c o r d                 t h e          T r i a l               J u d g e ' s                    j u d g m e n t

w h i c h         i n c o r p o r a t e d                                 h i s         m e m o r a n d u m                    o p i n i o n                      i n       t h e             R e g i s t e r               o f
                                         2
D e e d s         O f f i c e                    a s          a      m u n i m e n t                     o f      h i s            i n t e r e s t                       a n d          a s         n o t i c e            o f

t h i r d         p a r t i e s                   o f             h i s           r i g h t s .                  I n         l i g h t               o f          t h i s ,              i t          i s           u n n e c e s s a r y

t h a t       t h e          d e e d              b e             r e f o r m e d               t o            a c c o m p l i s h                     t h i s              e n d .



                                F o r             t h e             f o r e g o i n g                     r e a s o n s                t h e           j u d g m e n t                        o f          t h e       T r i a l

C o u r t         i s        a f f i r m e d                        a n d           t h e       c a u s e              r e m a n d e d                          t o       t h e          C h a n c e r y                  C o u r t            o f

H a w k i n s               C o u n t y                 f o r             s u c h           f u r t h e r                  p r o c e e d i n g s                          a s       m a y             b e           n e c e s s a r y

a n d       c o l l e c t i o n                         o f         c o s t s               b e l o w .                    C o s t s           o f              a p p e a l              a r e             a d j u d g e d

a g a i n s t           M r .            M i t c h e l l                      a n d           h i s            s u r e t y .



              2
                                T h e            i n d e x i n g              o f       t h e      j u d g m e n t                 s h o u l d         s h o w            C a m e l o t              a s       g r a n t o r         a n d
M r .     M i t c h e l l          a s            g r a n t e e .



                                                                                                                       3
                                                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                            H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W i l l i a m H . I n m a n , S r . J .




                                                                  4